Title: William Cocke to James Monroe, 24 February 1813
From: Cocke, William
To: Monroe, James


Sir,East Florida near Camp Pinkney 24th February, 1813
In my last I promised to advise you of the result of the Voninteer Expedition from East Tennessee United with the troops of the United States that march against the Semenolia Indians after a march of near Seven hundred miles with out being retarded by Ice Snow hammocks or Marshes which afforded the Enemy great Oppertunities for advantague we arrived at Paynes Town in the Lochway Settlements with Out Oppersetion on the 8th instant and on the ninth killd two Indians and took Seven Indians Prisonors & one negro on the tenth we proceeded towards Bow leggs Towns and on Our march was attacted near those towns by a large Party of Indians that had Secreted themselves in a thick Hammock, it is astonishing that we receaved no Injury by this fire but geting Major Stevengs wounded his wound is a deep flesh wound but by no means dangerous we had four others Slightly wounded in the Combat and the brave Lieutenant John M Smith lost his life near the end of the action he faught Bravely and died gloriously the Volinteers behaved nobly I am in my Sixty third year but have born the fateagues of the Campaign with out inconveniance in short it has been a feast to me to See the young men of my Country Vie with each Other who Should excell in Noble deeds And to find my Self at least able to perform all the duties of a Soldiar with my children by my Side I think we have Killd about twenty of the Enemy wounded many & on the Second days fighting we drove them a considerable distance into the hammock march to thier town & on the thirteenth beeing the third day of Combat we drove them from the Swamp in every direction we burnt three hundred & Eighty Six houses took about five hundred head of Cattle & horses fifteen hundred bushels of corn & about two thousand deer Skins too much praise Cannot be Given to Colo Williams & the brave men that composed his Core Colo Smith & the regulars have done thier duty I need not now tell you, Mr Maddisson or any of my friends that my best wishes and faithfull indeavours to Serve my Country Cannot be diminished by time or Circumstances yours Sincearly
Wm Cocke
